     Case 18-29161           Doc 42   Filed 04/16/19 Entered 04/17/19 12:49:28         Desc Main
                                        Document     Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS


In re:
                                                      Chapter 13
Frank Gracia, Jr.; Kathy Garcia
                                                      Case No. 18-29161

                                                       Jack B. Schmetterer
                Debtor(s).



                   ORDER GRANTING MOTION FOR RELIEF FROM STAY

         THIS CAUSE coming to be heard on the motion of U.S. Bank Trust National Association as
 Trustee of Tiki Series III Trust, by and through its attorney, ERIC FELDMAN & ASSOCIATES,
 P.C., the court having jurisdiction, being advised in the premises and due notice having been given:

 IT IS HEREBY ORDERED:

        That the automatic stay hereto entered is lifted to the extent necessary to allow U.S. Bank
 Trust National Association as Trustee of Tiki Series III Trust to foreclose on the real property
 commonly known as 226 Whitewood Drive, Streamwood, IL 60107.




 Dated:                                               Enter:

                                                               Honorable Jack B Schmetterer

                                                               United States Bankruptcy Judge
